Citation Nr: 1129710	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to payment of a non-service-connected improved disability pension from January 2008 to February 2010. 

2.  Entitlement to payment of a non-service-connected improved pension starting in March 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1945 to August 1948. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of eligibility for payment of a non-service-connected improved pension starting March 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's annualized income from January 2008 to February 2010 was $15,408.  

2.  The Veteran's excludable and deductable unreimbursed expenses were $881.00 from January to November 2008 and $849.00 thereafter to February 2010.  

3.  The maximum pension rate was $11,181 from January to November 2008 and $11,830 thereafter to February 2010.  


CONCLUSION OF LAW

The criteria for the payment of a non-service-connected improved disability pension from January 2008 to February 2010 have not been met.  38 U.S.C.A. §§ 1513, 1521, 5312 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23. 3.271, 3.272 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the RO did not send a notice to the Veteran prior to the initial decision on the claim.  Therefore, the Board will determine whether the failure to provide adequate notice was prejudicial to the Veteran.  

In the April 2008 decision, the RO provided the service, age, and disability criteria for eligibility for an improved pension.  The RO also noted that payment of the pension was subject to certain unspecified net worth and income requirements. 
In January 2008, the Veteran had submitted his claim for pension in which he reported net worth, income, and medical expense information for the previous year.  
The RO explained in the decision that his income exceeded the income limit for payment of the pension.  The RO did not address the other eligibility criteria but advised the Veteran only to report if his income or medical expenses changed from those he reported in his claim.  The RO provided a copy of a Medical Expense Report (VA Form 21-8416) that explained the types of medical expenses that could be excluded from income and how to report those expenses.  The RO provided a further explanation and legal criteria in a July 2009 statement of the case.  The legal criteria was over 42 pages of excerpts of statutes and regulations, many citing the income and expense criteria for pension programs in effect prior to January 1997 and not applicable to the Veteran's claim.  

Although adjudicative documents may not substitute for adequate notice, the Board concludes that the Veteran was not prejudiced by the notice errors.  As discussed below, the Veteran is eligible for an improved pension except for the income restrictions.  From the instructions and forms provided for his claim and in the explanation provided in the rating decision, the Board concludes that the Veteran had actual knowledge of the income and expense information necessary to substantiate his claim.   Other than the Veteran's financial information, there is no other relevant and available evidence identified by the Veteran or raised in the record that must be obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

An improved pension is payable to veterans of a period of war because of non-service-connected disability or age.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case); is 65 years of age or older; and meets certain net worth and annual income requirements. 38 U.S.C.A. § 1513, 1521; 
38 C.F.R. § 3.3.

Annual income of the veteran must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  

Service personnel records showed that the Veteran served on active duty in the U.S. Army as a light vehicle driver with service in the European Theater of Operations from June 1946 to July 1948.  Therefore, he served more than 90 days during the period of World War II applicable for VA benefits.  38 C.F.R. § 3.2 (d).  The Veteran was born in August 1927 and was over 65 years of age at the time his claim for pension was received in January 2008.  

In the January 2008 claim, the Veteran reported asset, income, and expense information for 2007.  The Veteran reported net worth in a cash account of $ 1,060 and no other property.   In subsequent statements, the Veteran reported owning an automobile with an outstanding loan balance and living rent-free in a home owned by a daughter.   The Veteran reported monthly income from Social Security Administration (SSA) retirement benefits of $1,025 and monthly income from his deceased spouse's pension of $259.  The annualized income was $12,300 from SSA and $3,108 from the spouse's pension for a total of $15,408.  

The Veteran further reported unspecified unreimbursed medical expenses for an illness in 2007 of $800.00.  SSA electronic records obtained by the RO indicated that the amount of the SSA benefit actually paid was $1,025.  Therefore the Medicare premium deduction was not included in the income report and cannot be counted again as an excludable unreimbursed medical expense.  

In an April 2008 notice of disagreement, the Veteran itemized his monthly expenses for automobile loan payments and fuel, credit cards, utilities, and groceries.  He reported that some expenses were associated with volunteer work in veterans' burial and community food programs.  He also reported that his monthly expenses exceeded his monthly income.  Though these volunteer activities are commendable, household and volunteer activity expenses are not excludable from income for VA pension purposes.  The Veteran did report unspecified monthly medical expenses of $120.00 per month or $1, 440.00 per year.  

Effective December 1, 2007, the maximum annual pension rate (MAPR) for a Veteran with no dependents was $11,181.  See Improved Disability Benefits Pension Rate Table, http://www.vba.va.gov/bln/21/Rates/pen0107.htm (last visited Aug.4, 2011).  Deducible medical expenses are those expenses that exceed five percent of the MAPR or $559.

Effective December 1, 2008, the maximum annual pension rate (MAPR) for a Veteran with no dependents was $11, 830. See Improved Disability Benefits Pension Rate Table, http://www.vba.va.gov/bln/21/Rates/pen0108.htm (last visited Aug. 4, 2011).  Deducible medical expenses are those expenses that exceed five percent of the MAPR or $591.00.  These rates remained in effect through 2009 and 2010.  See Improved Disability Benefits Pension Rate Table, http://www.vba.va.gov/bln/21/Rates/pen01.htm (last visited Aug. 4, 2011)

The Veteran did not report his unreimbursed medical expenses with a complete description of the purpose of the payment, as required by the Application for Compensation or Pension (VA Form 21-526 or the Medical Expense Report (VA Form 21-8416).  Nevertheless for the purposes of this analysis, the Board will accept the Veteran's report of unreimbursed medical expenses of $1,440.00 per year.   As the deductible amount must exceed 5 percent of MAPR, the allowable medical expense deduction was $881.00 in 2008 and $849.00 in 2009 and 2010.  

Therefore, the Veteran's total annualized income minus allowable excluded expenses was $14,727 in 2008 and $14,669 in 2009 and 2010.  As the Veteran's accountable income exceeded the MAPR of $11,181 and $11,830 in all three years, payment of an improved pension from the date of claim in January 2008 to March 2010 was not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Payment of a non-service-connected improved pension from January 2008 to February 2010 is denied.



REMAND

In a June 2011 Board hearing, the Veteran stated that his only source of income was Social Security benefits.  He stated that he lived in a remote area and traveled 400 miles round trip to obtain medical care at the Phoenix VA Medical Center.  He also submitted a handwritten record of his personal checking account disbursements from March 2010 to April 2011 and indicated that some highlighted entries were copayments for medications.  The Veteran's address shows that he resides in a town 175 miles from Phoenix.  There is a VA Community Based Outpatient Clinic in his town.  

The Board concludes that the Veteran has presented credible evidence of a change in income and excludable unreimbursed medical expenses starting in March 2010.  While the Board continues to have jurisdiction over the claim, the evidence presented by the Veteran at his hearing is not sufficiently complete or detailed for the Board to determine eligibility for payment of a pension starting that date.   A remand is necessary to obtain complete income and expense verification using the applicable VA benefits forms and procedures.  Request for records of VA outpatient medical care starting in March 2010 may be necessary to verify unreimbursed travel and pharmacy expenses. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request from the Veteran full and complete reports of his net worth, income, and expenses including detailed information on unreimbursed medical insurance, pharmacy, and travel expenses.  Request that the information be provided on the applicable VA forms with instructions on what income and expenses are reportable and excludable.  Associate any reports received with the claims file. 

2.  If the Veteran reports unreimbursed pharmacy or travel expenses associated with VA medical care, then request records of outpatient VA medical care for the Veteran starting in March 2010.  Associate any records received with the claims file.  

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for payment of an improved non-service-connected pension starting in March 2010.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


